NO. 07-03-0118-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL E



AUGUST 18, 2003



______________________________





IN THE INTEREST OF NICKOLAUS R. YOUNG, A MINOR CHILD



_________________________________



FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;



NO. 51891B; HONORABLE JOHN BOARD, JUDGE



_______________________________



Before QUINN and REAVIS, JJ. and BOYD, S.J.
(footnote: 1)
MEMORANDUM OPINION

On March 10, 2003, Rodney H. Mays’s notice of appeal challenging the trial court’s order confirming registration of a foreign order for arrears in child support was inadvertently filed in this Court.  The mistake was brought to the attention of the Court following a letter from the Clerk to appellant’s counsel and the trial court clerk notifying them the filing fee and clerk’s record was due.

Accordingly, we dismiss this cause for want of jurisdiction.  
See
 Tex. Fam. Code Ann. § 201.015 (Vernon 2002).  Having dismissed the appeal for want of jurisdiction, no motion for rehearing will be entertained and our mandate will issue forthwith.

Don H. Reavis

    Justice

 issues, 2) cause to be developed a supplemental clerk’s record containing the findings of fact and conclusions of law and all orders it may issue as a result of its hearing on this matter, and 3) cause to be developed a reporter’s record transcribing the evidence and arguments presented at the aforementioned hearing.  Additionally, the district court shall then file the supplemental record with the clerk of this court on or before October 29, 2003.  Should further time be needed by the trial court to perform these tasks, then same must be requested before October 29, 2003.  Finally, should it be determined that appellant desires to prosecute this appeal, is indigent, and is entitled to appointed counsel but has none, then the trial court shall appoint counsel to appellant.  The name, address phone number and state bar number of the attorney appointed, if any, shall be included in the trial court’s findings of fact and conclusions of law.  

It is so ordered. 

                                                                             Per Curiam 

 

Do not publish.          

FOOTNOTES
1:John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.